                                        Case 5:19-cv-00654 Document 1-10 Filed 06/11/19 Page 1 of 1
JS44        (Rev.   r2lr2)                                                                   CIVIL COVER SHEET
providedbylocal rulesofcout. Thisform,approvedbytheJudicial ConlêrenceofthéUnitedStatesinSeptemberl9T4,isrequìredlortheuseoftheClerkofCourtforthe
þurposeofinitiatingthecivildocketsheet. (SEDINSTRUCT'IONSONNDXTPAGEottTHISFOII4.)
I. (a) PLAINTIFFS                                                                                                                DEFENDANTS
INVSTORSIMPLEVANCLEAVE LLC                                                                                                     SELECT PORTFOLIO SERVICING, INC.


     (b)     County of Residence olFirst Listed Plaintiff  Bexar                             Countv. TX                          County ofResidence ofFirst Listed Defendant
                                (EXCDPT IN U,S, PAINT]|ìF CASDS)                                                                                                (IN U,S, PAINTIFII CASDS ONLY)
                                                                                                                                 NOTE: IN LAND           CONDEMNATION         CASES, USE THE LOCATION OF
                                                                                                                                            THË TRACT OF LAND INVOLVED.


     (c)      Attorneys (l;'irn   Name, Address, anclT'elephone Number)                                                           Attorneys (If Known)
Gregory T. Van Cleave, The Law Office of Albert W. Van Cleave, lll                                                             Michael F. Hord, Jr., Hirsch & Westheimer, P.C., 1415 Louisiana,
PLLC, 1520 W. Hildebrand, San Antonio, TX782A1; Tel (210) 341-6588;                                                            36th Floor, Houston, TX 77 002: Tel (71 3) 220-9182;
Fax (210) 701-8481                                                                                                             Fax (7 1 3) 223-931 9i Email: mhord@hirschwest.com

II.    BÀSIS OF JURISDICTION (ptorror "x" inoneBoxonty)                                                                    CITIZENSHIP OF PRINCIPAL PARTIES                                       ¡Ptr"e on"x" in one Box for Ptaintiff
                                                                                                                                        Only)
                                                                                                                             (For D¡vers¡ry Cdses                                                   and One Boxfor Defendant)
DI          U.S. Govemnrent                   D3        Federal Question                                                                   PIF                    DEF                              PTF                       DET'
              Plaintiff                                   (J.5, Governnrcnl Not a PdrA)                                CitizenofThisState 8l                      D I IncorporatedorPrincipalPlace tr 4                                t4
                                                                                                                                                                               ofBusiness In This State

fl 2        U.S. Govenìment                   ts   4    Diversity                                                      Citize¡r ofArother   State          A2     D 2       Incorpo¡ated andPrincipal Place             o 5 x5
              Defendart                                   (lndicqte Cít¡zenship ofPqrl¡es in Ilem          III)                                                                ofBusiness In Another State

                                                                                                                       CitizenorSubjectofa D3                      D 3      ForeignNation                               o6             tr6

IV. NATURE OF SUIT                                     qn "X" in One llox
                                                                              't'(                                                                                    TIANKRIIPlt:Y
I I I 0 Insurarce                           PERSONAL INJURY                               PERSONAL INJURY              û   625 Drug Related Seizure         Í   422 Appeal 28 USC 158              0    375   False Claims Act
D 120 Muine                               Í 310 Airplane                              D   365 Personal Injury -                ofProperty   2l   USC 881    D   423 Withdrawal                     n    400   State Reapportionment
I 130 Miller Act                          D 3 l5 Airplane Product                             Product Liability        I   690 Other                                28 USC 15?                     O    410   Antilrust
ll    Negotiable Instrument
     140                                               Liabilify                      D   367 Health Crel                                                                                          O    430   Barks ard Barkirg
D 150 Recovery of Overpaynrc[t            D    320 Assault, Libcl &                             Phar¡¡aceutical                                                                                     I   450   CommercE
       & Enforcemeut of                            Slandsr                                    Personal Injury                                               0   820 Copyrights                      D   460   Deportation
D l5 t Medicae Act                        O    330 Federal Employers'                         Product Liability                                             D   830 Patent                          û   470   Racketeer Influenced md
D 152 Recove¡y of Dafàu¡ted                            Liability                      D   368 Asbestos Personal                                             I   840 Trademark                                 Co¡rupt Organizations
         Student Loans                    D    340 Mrine                                      Injury Produot                                                                                       O    480 Consuner Credil
         (ExÇludes Veterans)              O    345 lvfaine Product                          Liability                                                                                              0 490Cable/SatTV
D    153 Recovery ofOYerpayment                        Liability                       PERSONAL PROPERTY D 710 Fair Labor Starduds                          I   861   HrA (1395fÐ                  D 850 SscuritielCornrnodities/
         of Veterm's Benefits             D    350 Motor Vehiclo                      û 370 Other Fraud        Act                                          D   862   Black Lutg (923)                        Exchmge
O    160 Stockholders' Suits              D    355 Motor Vehiolc                      D   371 Truth in Lending         O   720 Labor/Mmagement              D   863   DIwc/DIwW (aos(g))           D    890   Othar Statutoty Actions
t    190 Other Contract                            Product Liability                  ú   380 Other Personal                   Relations                    D   864   SSID TitIC XVI               t    891   Agricultural Acts
f,   195 Contract Product Liability       n    360 Other Personal                             Property Dilnage         õ   740 Railway Labor Act            D   86s   RSI (40s(g))                 0    893   Enviromental Matters
O    196 Franchise                                     Itùury                         D   385 Propefty Dmage           t   751 Family ard Medical                                                  0    895   F¡eedom oflnfomration
                                          O    362 Personal hrjury -                          Product Liability                Leave Act                                                                      Act
                                                   Medical Malpractice                                                 û   790 Other Labor Litigation                                              D    896 Arbitration
                                                                                      DPISôNN,R PÍ'-TT'ITIINS          D   791 Employee Retirement                                                 t    899 Administ¡ative P¡ocedue
ð    2 10   Lard Condemnation             D    440     Other Civil Rights                 Habe¡s Corpus:                       Itrconìe Sccùity Act         3   870 Taxes (J.S. Plaiffiff                     AclReview or Appeal           of
ts   220    Foreclosure                   D    441     Voting                         O   463 Alien Detainee                                                        or Defendart)                             Agency Decisiol
0    230    Rent Lease & Ejectnretrt      Õ    442     Enrploymeut                    D   510 Motions to Vacate                                             D 8?l IRS-ThirdPilty                   O    950 Constitutionality     of
O    240    Torts to Lard                 I    443     Housirg/                               Sentence                                                                26 USC 7609                           Stat€ Statutes
O    245    Tort Product Liabiliry                 Acco¡nn¡odations                   0   530 Geueral
t    290    All Other Real Properly       3    445 Arner. w/Disabilities -            D   535 Death Penalty                    IfvlIUIGX,{ I Il-,N
                                                       Employrnent                        Oaher:                       D   462 Naturalization Application
                                          D    446 Amer. w/Disabilities -             û   540   Mandmus & Oûer         I   465 Other fmnigration
                                                   Other                              O   550   Civil Rights                   Actions
                                          O    448 Education                          O   555   Prison Condition
                                                                                      D   560   Civil Detainee-
                                                                                                Conditions of
                                                                                                Confinement

V. ORIGIN (I'lace an "X" in One Box Onty)
D I Original X2 Removedfrom                                          t 3             Remanded fiom                 t 4 Reinstated or t           5               from D 6            Multidistrict
    Proceeding State Court                                                           Appellate Court                   Reopened                                                      Litigation

                                                         the U.S.    Civil Statute under                   you are     ing (Do not cìteJurisdìctionsl statutes unless divers¡q).
                                                                     1332
VI.     CAUSE OF ACTION                                                   of cause:

VII. REQUESTED IN                                        CHECK IF THIS IS A CLASS ACTION                                   DEMAND$                                       CHECK YES only if demanded in complaint:
            COMPLAINT:                                   IJNDER RULE 23, F,R.Cv.P.                                          200,000.00                                   JURY    DEMAND:                 O    Yes X ¡¡o
VIII.        RELATED CASE(S)
                                                       (See   ínstrucîioß):
             IF ANY                                                                  JUDGE                                                                      DOCKETNUMBER
DATE                                                                                      SIGNATURE OF ATTORNEY OF RECORD
06t11t2019                                                                             /s/      Michael F. Hord Jr
¡ul( u¡¡tct! uslr         UNLY

     R-ECEII'| #                       AMOUNT                                                   APPLYING IFP                                     JUDGE                               MAG. ruDGE
